United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2718
                         ___________________________

Shawn DeVazier Manley, In Her Capacities as Executrix of the Estates of Donna
A. DeVazier and as Beneficiary of the Donna A. DeVazier Irrevocable Inter Vivos
                    Trust No. 1 Dated December 29, 2003

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

Thomas Bradley DeVazier, Individually, and as Trustee of the Donna A. DeVazier
         Irrevocable Inter Vivos Trust No.1 dated December 29, 2003

                        lllllllllllllllllllllDefendant - Appellee

Thomas Bradley DeVazier, Individually, and as Trustee of the Donna A. DeVazier
 Irrevocable Inter Vivos Trust No. 1 dated December 29, 2003; Thomas Bradley
  DeVazier, Individually, as successor Administrator of the Estate of Thomas B.
  DeVazier and as Trustee of the Thomas B. DeVazier Martial Deduction Trust
                         established December 29, 2003

                   lllllllllllllllllllllCounter Claimants - Appellees

                                            v.

Shawn DeVazier Manley, in her capacity as Executrix of the Estate of Donna A. DeVazier

                   lllllllllllllllllllllCounter Defendant - Appellant
                         ___________________________

                                 No. 17-2841
                         ___________________________

Shawn DeVazier Manley, in her capacity as Executrix of the Estate of Donna A. DeVazier

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

 Thomas Bradley DeVazier, Individually, as successor Administrator of the Estate
   of Thomas B. DeVazier and as Trustee of the Thomas B. DeVazier Marital
               Deduction Trust established December 29, 2003

                        lllllllllllllllllllllDefendant - Appellant

 Thomas Bradley DeVazier, Individually, as successor Administrator of the Estate
   of Thomas B. DeVazier and as Trustee of the Thomas B. DeVazier Marital
               Deduction Trust established December 29, 2003

                    lllllllllllllllllllllCounter Claimant - Appellant

                                             v.

Shawn DeVazier Manley, in her capacity as Executrix of the Estate of Donna A. DeVazier

                    lllllllllllllllllllllCounter Defendant - Appellee
                                         ____________

                     Appeals from United States District Court
               for the Eastern District of Arkansas - Eastern Division
                                   ____________

                           Submitted: December 12, 2018
                             Filed: February 25, 2019
                                  [Unpublished]
                                  ____________

                                            -2-
Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

       In supplemental briefs ordered by this court, both parties conceded that there
is no basis for federal jurisdiction in this case. Federal tax reimbursement statutes
allow an estate to seek reimbursement from a trust for any estate tax that “has been
paid” because of the inclusion of that trust in the gross estate. 26 U.S.C. §§ 2207,
2207A, 2207B. The executrix alleged that she paid only the taxes on the estate apart
from the trusts. Because the estate has not paid any amount of the taxes on the trusts
that were included in the gross estate, the executrix has no federal claim against those
trusts. There is also no diversity jurisdiction in this case because the parties are
residents of the same state. Without federal jurisdiction over the claims, this court
also lacks supplemental jurisdiction over the counterclaims. Accordingly, we vacate
the judgment in this case and remand with instructions to dismiss the case without
prejudice for lack of jurisdiction.
                        ______________________________




                                          -3-